Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,687,699. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose a lighting module for a speculum including a housing portion, a clip portion comprising a receiving space for receiving a speculum, an arm portion extending from the clip portion and comprising a light source at a distal end of the arm portion, a power source contained in the housing portion electrically connected to the light source, and an activation mechanism for activating the light source by providing power to the light source.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-10, 17, 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2005/0085699 to Weiss.
As to Claims 1 and 19, Weiss discloses a lighting module (Fig. 3) for a speculum [0045]. The module comprises a housing portion (101, [0045, Fig. 3), a clip portion (202) comprising a receiving space (203) for receiving an upper portion of a window frame of the speculum [0046] and (Figs. 10, 11), an arm portion (100) extending from the clip portion (202) and comprising a lighting element at a distal end of the arm portion [0045, 0055-0057], the arm portion inserted through the viewing window formed by the window frame (Fig. 11), the arm portion aligned along an inner surface of the top bill of the speculum (Fig. 11), and a power source contained in the housing portion electrically connected to the lighting element [0045].
As to Claim 4, Weiss discloses a lighting module wherein the medical device is a speculum [0045, 0055-0057] and (Fig. 11).
As to Claim 5, Weiss discloses a lighting module wherein the arm portion is configured to be disposed against a surface of the top bill of the speculum [0045, 0055-0057] and (Fig. 11). 
As to Claim 6, Weiss discloses a lighting module wherein the arm portion is adjustable [0054, 0056, 0057]. 
As to Claim 7, Weiss discloses a lighting module wherein the arm portion is flexible [0054, 0056, 0057].
As to Claim 8, Weiss discloses a lighting module wherein the clip portion comprises a clip, and wherein the clip is deflectable such that the receiving space is adjustable [0046, 0058]. 
As to Claim 9, Weiss discloses a lighting module wherein the clip portion comprises a first flange (202) extended from the housing portion and a second flange (separated by 203) extending from the housing portion, and wherein at least one of the first flange and the second flange is deflectable such that the receiving space is adjustable (seen in Fig. 12 and [0058]). 
As to Claim 10, Weiss discloses a lighting module wherein a top surface of the lighting module comprises a soft portion (112, [0052]). 
As to Claim 17, Weiss discloses a lighting module wherein the lighting module is disposable [0053]. 
As to Claim 20, Weiss discloses a method of using a lighting module [0045]. The method comprises attaching (via 202) a lighting module (Fig. 3) to a medical device [0046]. The lighting module comprises a housing portion (101), a clip portion (202) comprising a receiving space (203) for receiving a portion of the medical device [0046], an arm portion (100) extending from the clip portion (202) and comprising a lighting element (103) at a distal end of the arm portion [0045, 0055-0057]], and a power source electrically connected to the lighting element [0045], and positioning the medical device for examination of a patient [0057-0058], and providing power to the lighting element (103) of the lighting module [0045].
As to Claim 21, Weiss discloses a method further comprising adjusting the position of the lighting element relative to the medical device to adjust a direction of the illumination from the lighting element [0045, 0057-0058].
As to Claim 22, Weiss discloses a method wherein adjusting the position of the lighting element comprises moving the lighting module such that the receiving space receives a different portion of the speculum [0046, 0058].
As to Claim 23, Weiss discloses a method wherein adjusting the position of the lighting element comprises adjusting the arm (100) portion of the lighting module [0045, 0056].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 11-16, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2005/0085699 to Weiss in view of U.S. Patent Pub. No. 2007/0156022 to Patel.  
As to Claims 2, 3, 11-16, and 18, Weiss discloses the claimed invention except for an activation mechanism for activating the lighting element by providing power to the lighting element, wherein the activation mechanism is a pull tab provided between a first and a second battery to prevent discharge of the batteries prior to operation of the lighting element; and wherein when the pull tab is removed, the first battery and the second battery become electrically coupled to provide power to the lighting element, wherein the clip portion comprises a grip on a surface facing the receiving space, wherein the grip is a texturized material and an extended portion of the first flange or the second flange that extends into the receiving area, wherein the lighting element is an LED, wherein the power source is two batteries electrically connected together, wherein the lighting module is reusable, wherein an angle of the arm portion relative to the clip portion is adjustable, and wherein adjusting the angle of the arm portion relative to the clip portion adjusts a direction of the illumination from the lighting element.
Patel discloses an lighting module [0024] for a speculum including activation mechanism for activating the lighting element by providing power to the lighting element [0038, 0043-0049], wherein the activation mechanism is a pull tab [0038, 0043-0049], provided between a first and a second battery to prevent discharge of the batteries prior to operation of the lighting element, wherein when the pull tab is removed, the first battery and the second battery become electrically coupled to provide power to the lighting element [0038, 0043-0049]. The device includes a flexible, adjustable arm (110), [0056] and a clip, and wherein the clip is deflectable such that the receiving space is adjustable (114, Fig. 10). The clip portion comprises a grip that is a texturized material on a surface facing the receiving space (114, Fig. 10) and an extended portion of the first flange or the second flange that extends into the receiving area (114, Fig. 10). The lighting element is an LED [0037]. The power source is two batteries electrically connected together (56a, 56b, [0042]). The lighting module can be reusable [0032]. An angle of the arm portion relative to the clip portion is adjustable, and wherein adjusting the angle of the arm portion relative to the clip portion adjusts a direction of the illumination from the lighting element [0056] in order to prevent illumination of the speculum prior to use of the device [0038] and allow for greater adjustment of the lighting element [0056]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lighting module for a speculum of Weiss with the activation and arm mechanism modification of Patel in order to prevent illumination of the speculum prior to use of the device and allow for greater adjustment of the lighting element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775